Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame disposed between the coil and the yoke” (Claim 1) and “the internal terminal is overlapped with the coil in a speaker height direction” (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuyama (US 20040218779 A1).
Regarding Claim 1, Fukuyama teaches: A speaker (Figs. 1a-1b) comprising: a diaphragm (diaphragm 23); a coil directly or indirectly attached to the diaphragm (voice coil 22); a pair of conducting lines connecting electrically with the coil (each of 22a-22c); a yoke having one pair of longer side portions, and another pair of shorter side portions (rectangular magnetic circuit 25); a frame disposed between the coil and the yoke (rectangular case 20); and an inner terminal provided on an area on a straight line extended from the longer side portion of the yoke, and electrically connected to the coil (inner terminal 21a, see also Fig. 2).
Regarding Claim 2, Fukuyama teaches: an outer terminal disposed at least partially outside of the frame, and at least partially is electrically connected to the inner terminal (Fig. 1(b), terminal 21b; ¶ [0028]).
Regarding Claim 3, Fukuyama teaches: wherein the inner terminal is provided on an inside of an inner wall of the frame (as shown).
Regarding Claim 4, Fukuyama teaches: wherein the coil is completely overlapped with a bottom of the yoke (as shown).
Regarding Claim 5, Fukuyama teaches: wherein the internal terminal is overlapped with the coil in a speaker height direction (22a-22c are considered part of coil 22 and overlap 21a).
Regarding Claim 6, Fukuyama teaches: wherein the conducting line is extended from a bottom of the coil (Fig. 1(a): since no bottom or top is defined by the claim, the lines extending from one end or a bottom of 22 meets the limitation).
Regarding Claim 7, Fukuyama teaches: wherein the conducting line has a plurality of bent portions that bend the conducting lines in different direction (starting at coil 22 a first bend occurs, then 22b a second bend occurs in a different direction from the first bend).
Regarding Claim 8, Fukuyama teaches: wherein the inner terminal is provided on the yoke side with respect to the diaphragm (as shown; yoke side is broad and location of terminal 21a is read to meet this limitation).
Regarding Claim 9, Fukuyama teaches: wherein the inner terminal is formed in a shape protruding from an inner periphery of the frame (as shown).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651